    8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 1 of 12 - Page ID # 2693



                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEBRASKA
                                           OMAHA DIVISION

DONOVAN MIDDLETON and HARVESTER                                   )
NUTRITION, LLC,                                                   )
                                                                  )
         Plaintiffs,                                              )
                                                                  )     Case Number: 8:18-CV-115
-vs-                                                              )
                                                                  )
                                                                  )
COMPLETE NUTRITION                                                )
FRANCHISING, LLC, et al.,                                         )
                                                                  )
         Defendants.                                              )


     PLAINTIFFS’ BRIEF IN RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                     PLAINTIFFS’ AMENDED COMPLAINT

         Plaintiffs, by and through counsel, respectfully move this Court to deny Defendant’s

Motion to Dismiss. In support, Plaintiffs state as follows:

                                                 INTRODUCTION

         Plaintiffs executed franchise agreements with the franchisor, Defendants Complete

Nutrition Franchising, LLC, Complete Nutrition Franchise Holdings, LLC, and CR Holdings,

LLC, to open and operate Complete Nutrition retail locations to sell nutritional supplements.

Prior to Plaintiffs’ purchases the franchisor was purchased by a private equity firm, Defendants

Dominus Health Intermediate Holdco, LLC and Dominus Health Holdings, LLC, which quickly

defaulted in its loan with its secured lender on or around the time of Plaintiffs’ purchase. With

the exception of the franchise agreements of Plaintiffs and seven other franchisees,1 the

secured lender ultimately assumed control of the remaining franchisees in the system and later



1
  The six other franchisees initially filed suit jointly with Plaintiffs. Pursuant to this Court’s order by the magistrate
judge, the other franchisees now maintain separate but identical suits.
                                                            1
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 2 of 12 - Page ID # 2694



obtained the assets of the franchisor. The franchise agreements of Plaintiffs and the seven other

franchisees still remain under the control of the Defendants. However, as a result of the

Defendants’ loan default, the franchisor was rendered insolvent and failed to provide the services

required under the franchise agreements existing with Plaintiffs. Plaintiffs initiated suit, along

with other franchisees, alleging breach of contract, breach of the covenant of good faith and fair

dealing, fraudulent misrepresentation, negligent misrepresentation, and violation of the Nebraska

Deceptive Trade Practices Act. Plaintiffs also seek to pierce the corporate veil of the franchisor.

Upon motion by Defendant Complete Nutrition Franchising, LLC, Plaintiffs’ claims were

severed from the identical claims of the seven other franchisees. Thereafter, Defendants filed

their Motion to Dismiss in this case and all the cases severed from it. Plaintiffs submit this brief

in opposition to Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” To survive a 12(b)(6) motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. McShane Constr. Co. v. Gotham Ins. Co., 867 F.3d 923, 927 (9th Cir 2017)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). The

court assesses plausibility considering only the materials that are necessarily embraced by the

pleadings and exhibits attached to the complaint. Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th

Cir 2012). A claim has facial plausibility when the plaintiff has pled factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Id. (quoting Iqbal, 556 U.S. at 678, 129 S.Ct. 1937). Here, Defendants seek to dismiss every




                                                  2
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 3 of 12 - Page ID # 2695



count of Plaintiffs’ Amended Complaint. However, pursuant to the following, Defendants’

motion should be denied.

                                           ARGUMENT

       A review of the comprehensive facts set forth in the Amended Complaint fully support

Plaintiffs’ claims for piercing the corporate veil, fraudulent misrepresentation/fraudulent

concealment, negligent misrepresentation, breach of contract, and breach of the implied covenant

of good faith and fair dealing.

                               Count 16: Piercing the Corporate Veil

       Count 16 should not be dismissed.

       A. Piercing the Corporate Veil is Not a Cause of Action

       Plaintiffs agree with Defendants that piercing the corporate veil is not a cause of action

which would subject Defendants to monetary judgment. However, it is an equitable remedy

invoked to impose liability on corporate shareholders for the debts of the corporation. SBC v.

Cutler, 23 Neb. App. 939, 946, 879 N.W.2d 45 (2016). In other words, if this Court determines

that the corporate veil should be pierced, the corporate shareholders may be financially liable for

any judgment Plaintiffs may obtain under the claims contained in the Amended Complaint. The

prayer for relief in Count 16 of the Amended Complaint only seeks an Order from the Court

piercing the veil. Plaintiffs set out the piercing the veil claim in a separate count as a matter of

organization, to keep the claim separate and distinct from its other causes of action, and to put

Defendants on notice. Federal Rule of Civil Procedure 8(d)(1) states “no technical form is

required” for pleadings. Plaintiffs’ decision to set forth the piercing the corporate veil claim as a

separate count is not dispositive as to whether Plaintiffs have stated a claim under that theory.

       B. Count 16 - Piercing the Corporate Veil


                                                  3
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 4 of 12 - Page ID # 2696



       In the Eighth Circuit, whether to pierce corporate veil is legal determination governed by

state law. Stoebner v. Lingenfelter 115 F.3d 576, 579 (8th Cir 1997). Under Nebraska law, a

plaintiff seeking to pierce the corporate veil must allege and prove that the corporation was under

the actual control of the shareholder and the shareholder exercised such control to commit a

fraud or other wrong in contravention to plaintiff’s rights. SBC v. Cutler, 23 Neb.App. at 879

(citing Christian v. Smith, 276 Neb. 867, 759 N.W.2d 447 (2008)). A plaintiff seeking to impose

liability for a corporate debt on a shareholder has the burden to show by a preponderance of the

evidence that the corporate identity must be disregarded to prevent fraud or injustice to the

plaintiff. Id. (emphasis added). The factors to be considered include, but are not limited to:

       (1) Grossly inadequate capitalization; (2) insolvency of the debtor corporation at the time
       the debt is incurred; (3) diversion by the shareholder or shareholders of corporate funds
       or assets to their own for improper purposes; and (4) the fact that the corporation is a
       mere façade for the personal dealings of the shareholder and that the operations of the
       corporation are carried on by the shareholder in disregard of the corporate entity.

Christian, 276 Neb. at 883.

       At this stage, Plaintiffs simply need to allege factual matter, accepted as true, to state a

claim to relief that is plausible on its face. Plaintiffs have pled that the franchisor was grossly

undercapitalized, insolvent at the time Plaintiff’s claims arose, under the actual control of the

shareholder, and that such control was used to commit a fraud or wrong in contravention to

Plaintiffs’ rights. (Dkt #45 ¶160-166; Ex. 2.) The decision in Christian was reached after the

court applied the four-part test not only to the allegations in the pleadings, but to the discovery

that had been conducted. The chart below, based on information obtained from the franchisor’s

Franchise Disclosure Document as set forth in the Amended Complaint, shows the web of all the

interrelated companies, members, and shareholders. That information alone is enough to permit

the piercing the veil claim to proceed to discovery. The additional factual allegations set forth in


                                                  4
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 5 of 12 - Page ID # 2697



the Amended Complaint concerning the franchisor’s default on its debt, in a relatively short

period of time, certainly raises an inference that it was undercapitalized at the time it was

established.

        Defendants are seeking to hold Plaintiffs to a pleading standard that is inappropriate at

the early stages of this proceeding and is not supported by the Federal Rules of Civil Procedure

or any court decision. Plaintiffs have stated a claim for their piercing the veil claim and should

be permitted to conduct discovery. Therefore, the court should deny Defendants’ Motion to

Dismiss as it relates to the claim for piercing the corporate veil against Defendants.




                   Counts 4, 9, 14 - Fraudulent Misrepresentation/Fraudulent Concealment

        In order to maintain an action for fraudulent misrepresentation, a plaintiff must allege and

prove the following elements: (1) that a representation was made; (2) that the representation was

false; (3) that when made the representation was known to be false or made recklessly without

knowledge of its truth and as a positive assertion; (4) that it was made with the intention that the

plaintiff should rely upon it; (5) that the plaintiff reasonably did so rely; and (6) that the plaintiff


                                                   5
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 6 of 12 - Page ID # 2698



suffered damage as a result. Outlook Windows Partnership v. York Intern. Corp., 112 F. Supp.

2d 877, 893-94 (D. Ne. 2000) (citing Cao v. Nguyen, 258 Neb. 1027, 1031 (2000)). Intent to

deceive is not an indispensable element of a cause of action for fraud based on misrepresentation.

(Id. at 894)(citing Foiles v. Midwest Street Rod Ass’n of Omaha, 294 Neb. 552, 556-57 (1998)).

       Defendants contend that Plaintiffs filed a “shotgun pleading” that vaguely states the

Defendants engaged in fraudulent conduct. “Shotgun pleadings” are those that incorporate every

antecedent allegation by reference into each subsequent claim for relief. Wagner v. First

Horizon Pharmaceutical Corp., 464 F.3d 1273, 1279 (11th Cir. 2006). When no further

reference is made to the previous allegations in the complaint, the reader is left to wonder which

prior paragraphs support the elements of the fraud claim. Id. Unlike the Wagner case, here

Plaintiffs specifically directed the Defendants to the exact prior paragraphs that support their

elements of the fraud claim. (Dkt.# 45 ¶¶86,87,117,118,148,149.) Furthermore, a careful

reading the Plaintiff’s Amended Complaint shows that Plaintiffs pled with particularity the

circumstances constituting the fraud or mistake.

       Plaintiffs provided Defendants with facts sufficient to establish the “who, what, where,

when and how” of the underlying fraud. For example, each and every representation discussed

in ¶53, subparagraphs a through u, is supported by an exhibit showing the who, what, where, and

how. (Dkt.# 45.) The “when” is provided in ¶51 and ¶52 by stating that the representations were

made prior to Plaintiffs’ decision to purchase (the date of which is provided in ¶ ¶1,2,3,4 and the

corresponding exhibit.) (Id.) Furthermore, the representations discussed in ¶54, subparagraphs a

through b, are directly from the dated Franchise Disclosure Document Defendants provided to

the Plaintiffs as required by the FTC Rule of delivery - at least ten days prior to Plaintiffs’




                                                   6
    8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 7 of 12 - Page ID # 2699



purchase of the franchises. 2 (Id.) Finally, ¶55 also contains the who, what, when, where, and

how regarding the representation made. (Id.) The pleading of fraud with particularity

requirement is designed to enable defendants to respond “specifically, at an early state of the

case to potentially damaging allegations of immoral and criminal conduct.” BJC Health System

v. Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007). The level of particularity required

depends on, inter alia, the nature of the case and the relationship between the parties. Id. In this

case, Plaintiffs have pled with a level of particularity to satisfy the notice requirements of a fraud

claim.

         Defendants also contend that several of the representations discussed in the

subparagraphs of ¶53 did not originate from Defendants. However, the Restatement (Second) of

Torts §533, pp.72-73 (1977), provides that “the maker of a fraudulent misrepresentation is

subject to liability…if the misrepresentation, although not made directly to the other, is made to

a third person and the maker intends or has reason to expect that its terms will be repeated or its

substance communicated to the other. Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, 552

U.S. 148, 171 (2008). The representations set forth in the Amended Complaint that may have

come through third parties clearly contain information provided by Defendants as part of the

effort to sell Complete Nutrition franchises. As such, the representations can be actionable.

         Plaintiffs have provided sufficient factual support for its allegations of fraudulent

misrepresentation against Defendants and, therefore, Defendants’ Motion to Dismiss Count 4, 9,

and 14 should be denied.

              A. The Merger Provision in the Franchise Agreement is not Dispositive



2
  While the Amended FTC Franchise Rule does not provide for a private cause of action for violations of the Rule,
§436.6 of the Rule states that “[i]t is an unfair or deceptive act or practice ….for any franchisor to fail to include the
information and follow the instructions for preparing disclosure documents…”
                                                            7
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 8 of 12 - Page ID # 2700



        There is no dispute that all of the Complete Nutrition franchise agreements contain a

merger clause as set forth in Defendants’ Brief in Support of the Motion to Dismiss. Defendants

allege that the merger clause (also referred to as an integration clause) is dispositive on

Plaintiffs’ fraud claims. In effect, Defendants are claiming that the merger clause renders them

immune from any claims of fraud. However, that position directly contradicts Nebraska law as

established by the Nebraska Supreme Court. In Nielsen v. Adams, 223 Neb. 262, 388 N.W.2d

840 (1986), the court stated:

                It is true that in discussing the elements of fraud we said a disclaimer clause is
                relevant in determining whether a claimant relied on a false representation
                disclaimed in the clause. We also said, however, that the disclaimer is ineffective
                to preclude the trier of fact from considering whether fraud induced formation of
                the bargain.

        The holding in Nielsen was reinforced by the court in Gibb v. Citicorp Mortgage, Inc., 246

Neb. 355, 518 N.W.2d 910 (1994). These holdings make it clear that while the merger clause may

be relevant to the issue of reliance, the clause is just one factor to be determined by the trier of

fact. Defendants’ argument to the contrary must be rejected.

                           Counts 3, 8, 13- Negligent Misrepresentation

        In Counts 3, 8, and 13 of the Amended Complaint, Plaintiffs allege that (1) Defendants

owed a duty to Plaintiffs to provide information as to the financial viability of the franchisor and,

specifically, that the franchisor was in default or struggling to satisfy its obligations with its

secured lender; (2) Defendants knew or should have known such information was material; (3)

Defendants breached their duty by failing to disclose such information to Plaintiffs; (4) Plaintiffs

justifiably relied upon the information provided by Defendants; and (6) had Plaintiffs been aware

of the financial distress of the franchisor, they would not have entered into the franchise

agreement and would not have suffered losses. [Dkt.# 45, ¶¶ 79-83, 110-114, 141-145]. Clearly,


                                                   8
 8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 9 of 12 - Page ID # 2701



Plaintiffs’ claim of negligent misrepresentation is not based on an affirmative or explicit

representation. Rather, it is the failure of the franchisor to provide information to Plaintiffs

concerning its financial distress which forms the basis of Plaintiffs’ claim for negligent

misrepresentation.

       Liability for negligent misrepresentation is based upon the failure of the actor to exercise

reasonable care or competence in supplying correct information. Gibb, 518 N.W.2d at 920.

“Under the law of negligent misrepresentation, ‘one who, in a transaction in which he has a

pecuniary interest, supplies false information for the guidance of others…is subject to liability

for pecuniary competence in obtaining or communicating the information, if he fails to exercise

reasonable care or competence in obtaining or communicating the information.’” Farm Credit

Services of America, FLCA v. Haun, 734 F.3d 800, 805 (8th Cir 2013) (quoting Nelson v.

Wardyn, 19 Neb.App. 864, 820 N.W.2d 82, 87 (2012)). Whether a party’s reliance upon a

misrepresentation was reasonable is a question of fact. Neb. Nutrients, Inc. v. Shepherd, 626

N.W.2d 472, 496 (Neb. 2001).

       In this case, Plaintiffs allege that the negligence occurred due to failure to disclose a

material fact. In Plaintiffs’ negligent misrepresentation claim, there is no allegation that any of

the Defendants provided any affirmative representation upon which Plaintiffs relied. Rather the

basis of the claim is that Defendants had a duty to disclose but failed to do so. Counts 3, 8, and

13 of the Amended Complaint specifically set forth the information Plaintiffs allege Defendants

were under a duty to disclose. There are numerous factual allegations in the Amended

Complaint which set forth the financial struggles of the franchisor. Defendants are given ample

notice of the alleged misrepresentation by omission sufficient to give them adequate notice of the




                                                  9
8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 10 of 12 - Page ID # 2702



claim. Therefore, Defendants’ Motion to Dismiss as to negligent misrepresentation contained in

Counts 3, 8, and 13 of the Amended Complaint should be denied.

                                Counts 1, 6, 11 -Breach of Contract

       Plaintiffs do not believe that there will be any dispute that the parties entered into a

franchise agreements. Defendants’ sole point in their motion is that Plaintiffs have failed to state

a claim due to the failure to allege that Plaintiffs complied with their obligations under the

franchise agreements. However, the mere execution of the franchise agreements imposed duties

on the franchisor which, if breached, would support a breach of contract claim. Counts 1, 6, and

11 of the Amended Complaint set forth, in detail, the sections of the franchise agreements that

Plaintiffs allege were breached.

       Federal Rule of Civil Procedure 8(a)(2) requires a short and plain statement of the claim

showing that the pleader is entitled to relief. The Eighth Circuit has held that the essential

function of a complaint under the Federal Rules of Civil Procedure is to give the opposing party

“fair notice of the nature and basis or grounds for a claim, and a general indication of the type of

litigation involved.” Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)(quoting Redland

Ins. Co. v. Shelter Gen. Ins. Cos., 121 F.3d 443, 446 (8th Cir. 1997)). “[I]t is the facts well

pleaded, not the theory of recovery or legal conclusions” that state a cause of action and put a

party on notice. Economy Housing Co. v. Continental Forest Products, Inc., 757 F.2d 200, 203

(8th Cir. 1985)(quoting Moore v. Puget Sound Plywood, Inc., 214 Neb. 14, 332 N.W.2d 212, 215

(1983)). Counts 1, 6, and 11 clearly put Defendants on notice of the breach of contract claim

being asserted against it. Therefore, the Motion to Dismiss as it relates to Count 1, 6, and 11, the

breach of contract claims, should be denied. In the alternative, should the Court determine that

Plaintiffs are required to specifically plead that they have complied with their obligations under


                                                 10
8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 11 of 12 - Page ID # 2703



the franchise agreements, Plaintiffs would request leave to amend the Amended Complaint in

order to add a paragraph stating that the Plaintiffs fully complied with their obligations under the

franchise agreements prior to the breach of the franchisor.

          Counts 2, 7, 12 - Breach of Implied Covenant of Good Faith and Fair Dealing

       Counts 2, 7, and 12 of Plaintiffs’ Amended Complaint seek recovery for Defendants’

breach of the covenant of good faith and fair dealing. The covenant of good faith and fair

dealing exists in every contract and requires that none of the parties to the contract do anything

which will injure the rights of another party to receive the benefit of the contract. Coffey v.

Planet Group, Inc., 287 Neb. 834, 845 N.W.2d 255, 263 (2014). The nature and extent of an

implied covenant of good faith and fair dealing are measured by the justifiable expectations of

the parties. Id. Where one party acts arbitrarily or unreasonably, that conduct exceeds the

justifiable expectations of the second party. Id. A violation of the covenant occurs when a party

violates, nullifies, or significantly impairs any benefit of the contract. Id.

       In Counts 2, 7, and 12, Plaintiffs explicitly state that Defendants violated the covenant of

good faith and fair dealing when it violated the terms of the contract relating to ongoing support

and marketing efforts. Plaintiffs allege that the Defendants took actions that solely benefitted

them at the expense of Plaintiffs and the other franchisees in the system or, in other words,

significantly impaired the benefit the franchisees, including the Plaintiffs, justifiably expected to

receive under the franchise agreements. These allegations, if accepted as true, state a claim for

relief that is plausible on its face. Therefore, Defendants’ Motion to Dismiss as to Counts 2, 7,

and 12 of the Amended Complaint should be denied. In the alternative, should the Court

determine that more specificity is required, Plaintiffs requests leave of Court to amend their

Amended Complaint to add such specificity.


                                                  11
8:18-cv-00115-RFR-SMB Doc # 62 Filed: 03/01/19 Page 12 of 12 - Page ID # 2704



                   Counts 5, 10, 15 – Nebraska Deceptive Trade Practices Act

       Counts 5, 10, and 15 of Plaintiffs’ Amended Complaint sets forth a claim under the

Nebraska Deceptive Trade Practices Act, Neb. Stat. § 87-301, et seq. Section 87-303 of the Act

provides for a private cause of action for injunctive relief only. As Plaintiffs are seeking money

damages for all other claims, and all other claims are based on the same set of operative facts,

Plaintiffs consent to dismissal of Count 5, 10, and 15 of their Amended Complaint.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint should be denied with the exception of Counts 5, 10, and 15 which should be

dismissed by consent of the parties. Should the Court determine that any of Plaintiffs’ claims

require further specificity, Plaintiffs requests leave of Court to file an Amended Complaint.

DATED this 1st day of March, 2019.

                                               /s/_Jonathan E. Fortman____________
                                               Jonathan E. Fortman
                                               Law Office of Jonathan E. Forman, LLC
                                               250 Saint Catherine Street
                                               Florissant, MO 63031
                                               Telephone: (314) 522-2312
                                               Email: jef@fortmanlaw.com

                                               Attorney for Plaintiff




                                      Certificate of Service

A true and accurate copy of the forgoing has been served upon all parties via the Court’s ECF
Filing system.

                                      ______/s/ Jonathan E. Fortman____________________


                                                12
